Order entered February 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00894-CV

                                  ERIC DRAKE, Appellant

                                               V.

                                KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                           ORDER
       We DENY appellant’s January 24, 2014 motion for reconsideration of this Court’s

January 21, 2014 order denying his request for production of an original tape recording.


                                                      /s/   ADA BROWN
                                                            JUSTICE